PER CURIAM.
Catherine Snyder, a Memphis school teacher, was terminated from her job in 2011 following a severe bout of depression that left her temporarily unable to work. Snyder initially received sick leave, but she did not timely submit completed paperwork to extend her leave. Snyder sued her former employer, the Shelby County Board of Education (the Board), claiming disparate treatment and failure to accommodate under the Americans with Disabilities Act (ADA). The district court granted the Board summary judgment on both of these issues, concluding that Snyder had presented no evidence of pretext for her disparate treatment claim and that she had failed to exhaust her failure-to-accommodate claim.
Snyder has appealed, arguing that the district court incorrectly applied our precedents and erroneously faded to draw all reasonable inferences in her favor. After carefully reviewing the record, the applicable law, and the parties’ briefs, we conclude that the district court correctly decided both issues as a matter of law, and that the issuance of a full written opinion would serve no useful purpose. We therefore AFFIRM on the basis of the district court’s opinions granting summary judgment in the Board’s favor.